DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation Application
2.	The application is a continuation of 16/788,021, filed on 02/11/2020, Patent No. 11,243,722.

Examiner’s Reasons for Allowance
3.	Claims 1-20 are allowed.

4.	The following is an examiner’s statement of reasons for allowance: 
Referring to claims 1, 8 and 15, the prior art searched and of record (Sheehan et al. US 10,917,263 and Agarwal US 10,326,804) neither anticipates nor suggests in the claimed combinations, appending, by a service discovery gateway, a universal record for a legacy device associated with a network; transmitting, from the service discovery gateway, the universal record for the legacy device to a controller to yield a stored universal record; receiving, at the controller and from a mobile device, a request for services which can be provided by the legacy device; and providing, based on the stored universal record, the services from the legacy device to the mobile device.
Regarding claims 2-7, 9-14, and 16-20, the instant claims are dependent on allowable claims and are thus allowable.

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Agarwal (US 10,326,804) discloses a telecommunications network comprising: a telephony application server (TAS) communicatively connectable with a terminal; and an Unstructured Supplementary Service Data (USSD) gateway; wherein the TAS is configured to perform first operations comprising: receiving, from the terminal, an invitation request comprising USSD request data; sending to the USSD gateway, via an Internet-Protocol-based Lightweight Protocol (IPLP).
	Sheehan et al. (US 10,917,263) discloses the method includes coupling an application gateway with the physical device, where the application gateway includes a protocol gateway module configured for physical communication with the physical device, and an object adapter module configured for virtual communication between the physical device and a client application on a server.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN H NGUYEN whose telephone number is (571)270-1229. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN H NGUYEN/           Primary Examiner, Art Unit 2675